Exhibit 10.4

 

EMPLOYMENT AGREEMENT STOCK OPTION

 

This Employment Agreement Stock Option (Stock Option #EO28), dated as of
September 2, 2003, is by and between MEDICOR LTD. AND ITS SUBSIDIARIES
(collectively, the “Corporation”), and THEODORE R. MALONEY (the “Employee”).

 

Effective as of September 2, 2003, the Employee will receive an Employment
Option (the “Option”) of TWO HUNDRED THOUSAND (200,000) shares of the
Corporation’s Common Stock, at a composite price of ONE DOLLAR AND FIFTY CENTS
($1.50) per share to be vested as follows: 25% PER YEAR FOR EACH FULL YEAR OF
EMPLOYMENT FROM THE EMPLOYMENT DATE.

 

The Option will expire seven (7) years from the Employment Date identified in 
the Employment Agreement, or upon termination of employment (as herein
provided), whichever first occurs.  The Option is not a part of the
Corporation’s Stock Compensation Plan (if any), is not transferable and may be
exercised only by the Employee, the Employee’s executor or spouse.  Continued
employment with the Corporation is a condition of the vesting of the Options. 
The Option may be exercised within six (6) months of the termination of
employment of the Employee, unless the Employee’s employment is terminated “For
Cause” as provided in Section 5 of the Employment Agreement, in which case the
un-vested portion of the Option terminates at the date of termination of the
Employee.  The Employee will execute such other documents and make such
representations as may be required for securities or other regulatory
compliance.

 

The number of shares and the option price subject to the Option shall be
adjusted for any stock dividend, split-up, combination or exchange of shares, or
any other similar change.

 

In the event of a Change of Control in ownership of the Corporation (defined for
the purpose of this Agreement as the purchase of more than fifty percent (50%)
of the Corporation’s outstanding shares by a shareholder who, at the date of
this Agreement is not a shareholder of the Corporation), all shares of the
Option shall vest and be available for purchase within thirty (30) days of
notification by the Corporation to the Employee of the Change of Control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
Stock Option to be effective as of the 2nd day of September 2003.

 

 

CORPORATION:

 

MEDICOR LTD.

 

 

 

By:

/s/ Donald K. McGhan

 

 

 

Donald K. McGhan

 

Title:

Chairman of the Board

 

 

 

EMPLOYEE:

 

 

 

/s/ Theodore R. Maloney

 

 

Theodore R. Maloney

 

 

1

--------------------------------------------------------------------------------